ANTARES PHARMA, INC.

PAUL WOTTON

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”), is made and entered into this 7th
day of July, 2008 (the “Effective Date”) by and between Antares Pharma, Inc., a
Delaware corporation (the “Company”), and Paul Wotton (the “Executive”).

WITNESSETH:

WHEREAS, the Company desires to secure for itself the services of the Executive,
and the Executive wishes to furnish such services to the Company, on the terms,
and subject to the conditions, hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and of the mutual promises and
covenants contained herein, the Company and the Executive, intending to be
legally bound, hereby agree as follows:

1.

Employment.

(a)       Term. The initial term of this Agreement shall begin on the Effective
Date and continue until the third anniversary thereof, unless sooner terminated
by either party as hereinafter provided. In addition, the term of this Agreement
shall automatically renew for periods of one (1) year unless either party gives
written notice to the other party at least ninety (90) days prior to the end of
the Term or at least ninety (90) days prior to the end of any one (1) year
renewal period that the Agreement shall not be further extended. The period
commencing on the Effective Date and ending on the date on which the term of the
Executive’s employment under this Agreement terminates is referred to herein as
the “Term.”

(b)       Duties. During the Term, the Executive shall be employed by the
Company as the President and Chief Operating Officer of the Company and shall
serve the Company faithfully and to the best of his ability. The Executive shall
report to the Chief Executive Officer of the Company. Subject to the oversight
of the Chief Executive Officer, the Executive shall have responsibility for
planning and directing all aspects of operational policies, objectives,
initiatives and for the attainment of short- and long-term strategic, financial
and operational goals including the development of the organization to ensure
future growth. and (ii) such other duties and responsibilities as may be
assigned to him from time to time by the Chief Executive Officer. The Executive
shall continue to be a member of the Board of Directors of the Company (the
“Board”).

(c)       Best Efforts. During the Term, the Executive shall devote his best
efforts and full time and attention to promote the business and affairs of the
Company, and may not, without the prior written consent of the Company, operate,
participate in the management, operations or control of, or act as an employee,
officer, consultant, agent or representative of, any type of business or service
(other than as an employee of the Company). It shall not be deemed a violation
of the foregoing for the Executive to (i) act or serve as a director, trustee or
committee member of any civic or charitable

 

1

 



 

--------------------------------------------------------------------------------

organization; (ii) manage his personal, financial and legal affairs; or (iii)
serve as a director of an organization that is not a civic or charitable
organization with the prior consent of the Board, which consent shall not be
unreasonably withheld, in all cases so long as such activities (described in
clauses (i), (ii) and (iii)) are permitted under the Company’s code of conduct
and employment policies and do not materially interfere with or conflict with
his obligations to the Company hereunder, including, without limitation,
obligations pursuant to Section 6 below. As of the Effective Date, the
activities listed on Schedule A are approved under this Section 1(c).

2.

Compensation.

(a)       Base Salary. During the Term, the Company shall pay the Executive an
annual base salary of $325,000, which shall be subject to review, and at the
approval of the Compensation Committee of the Board (the “Compensation
Committee”), subject to increase (but not decrease) based upon the performance
of the Executive and the Company, as determined by the Compensation Committee in
accordance with the Company’s normal compensation and performance review
policies for senior level executives generally (such salary, as the same may be
increased from time to time as aforesaid, being referred to herein as the “Base
Salary”). The Base Salary shall be payable in accordance with the Company’s
normal payroll practices.

(b)       Bonus. In addition to the Executive’s Base Salary, the Executive shall
be eligible to receive a bonus for each calendar year during the Term based on
attainment of certain individual and corporate performance goals and targets
(the “Annual Bonus”). The performance goals and targets shall be determined by
the Compensation Committee in consultation with the Chief Executive Officer and
the Executive. Once determined, the applicable performance goals and targets
shall be communicated to the Executive in writing as soon as reasonably
practicable following the Compensation Committee’s determination of the
applicable goals and targets but not later than March 1 of each calendar year.
The Executive shall be eligible to receive a target Annual Bonus of up to 50% of
his Base Salary based upon the level of achievement of the applicable
performance goals and targets. The Compensation Committee shall determine in its
sole discretion whether and to what extent the applicable performance goals and
targets have been achieved and the amount of the Executive’s Annual Bonus, if
any. Any Annual Bonus earned and payable to the Executive hereunder shall be
paid on or after January 1 but not later than March 15 of the calendar year
following the calendar year for which the Annual Bonus is earned.

 

(c)

Equity Compensation.

(i)        Sign-On Options and Initial Stock Grant. In connection with the entry
by the Executive and the Company into this Agreement, at the meeting of the
Compensation Committee next following the Effective Date, pursuant to the
Antares Pharma, Inc. 2008 Equity Compensation Plan (the “2008 Equity Plan”) (or
successor plan), the Executive shall be granted an incentive stock option to
purchase 400,000 shares of common stock of the Company $0.01 par value (the
“Stock”) at an exercise price equal to the closing price of the Stock on the
date of grant, subject to the terms and conditions of the 2008 Equity Plan and
the Stock Option Agreement evidencing the option (which shall be in the normal
form of such agreement under the 2008 Equity Plan). At the meeting of the
Compensation Committee next following the Effective Date, the Executive shall
also be granted 100,000 shares of Stock, subject to the terms and conditions of
the 2008 Equity Plan and the Restricted Stock Agreement evidencing the Stock
grant (which shall be in the normal form of such agreement

 

2

 



 

--------------------------------------------------------------------------------

under the 2008 Equity Plan). The option and Stock grant shall vest 33-1/3% per
year over three (3) years commencing on the first anniversary of the Effective
Date and each anniversary thereafter until the option and Stock grant are fully
vested.

(ii)      Performance Stock Bonuses. Provided that the Executive is employed by
the Company at the time of the applicable event, the Company shall grant up to
400,000 shares of Stock to the Executive based upon the attainment of
performance criteria to be set by the Compensation Committee (the “Performance
Stock Bonuses”) and subject in all respects to the terms of the Performance
Stock Bonus Agreement evidencing the terms and conditions of the grant, to be
provided to the Executive as soon as practicable following the Effective Date,
subject to approval of such Performance Stock Bonus Agreement by the
Compensation Committee. The Performance Stock Bonuses, if earned, shall be 100%
vested upon issuance, and shall be granted under the 2008 Equity Plan (or a
successor plan) and be subject in all respects to the 2008 Equity Plan (or a
successor plan) and the Performance Stock Bonus Agreement.

(iii)      Additional Grants. During the Term, the Executive shall also be
eligible to participate in any long-term equity incentive programs established
by the Company for its senior level executives generally, including the 2008
Equity Plan, at levels determined by the Compensation Committee in its sole
discretion, commensurate with the Executive’s position as President and Chief
Operating Officer.

(d)       Vacation. During the Term, the Executive shall be entitled to
vacation, holiday and sick leave at levels commensurate with those provided to
other senior level executives of the Company, in accordance with the Company’s
vacation, holiday and other pay-for-time-not worked policies; provided, however
that the Executive shall be entitled to not less than five weeks paid vacation
each calendar year, prorated in respect of any period of employment of less than
twelve (12) months in a calendar year.

(e)       Employee Benefits. The Executive shall be entitled to participate in
the Company’s health, life insurance, long and short-term disability, dental,
retirement, savings, flexible spending accounts and medical programs, if any,
pursuant to their respective terms and conditions. Nothing in this Agreement
shall preclude the Company or any parent, subsidiary or affiliate of the Company
from terminating or amending any employee benefit plan or program from time to
time after the Effective Date.

(f)        Expense Reimbursement. During the Term, the Company shall reimburse
the Executive, in accordance with the policies and practices of the Company in
effect from time to time, for all reasonable business expenses and other
disbursements incurred by him for or on behalf of the Company in connection with
the performance of his duties hereunder upon presentation by the Executive to
the Company of appropriate documentation thereof.

(g)       Automobile Allowance. During the Term, the Company shall pay the
Executive a monthly car allowance equal to $800 per month, which amount can be
applied to a lease of an automobile of the Executive’s choosing or can be paid
to the Executive as reimbursement for expenses and depreciation associated with
the Executive’s ownership and maintenance of an automobile. This allowance is
subject to review and adjustment by the Compensation Committee from time to
time.

 

3

 



 

--------------------------------------------------------------------------------

(h)       Relocation Allowance. During the first 6 months of the Agreement, the
Company shall reimburse the Executive for reasonable relocation expenses
incurred in connection with the Executive’s relocation to the Philadelphia,
Pennsylvania metropolitan area, including temporary accommodation, up to a
maximum of $37,500.

3.

Termination of Employment.

(a)       Termination for Cause. The Company may terminate the Executive’s
employment hereunder at any time for Cause (as defined below) upon written
notice to the Executive (as described below), in which event all payments under
this Agreement shall cease, except for any amounts earned, accrued and owing,
but not yet paid under Section 2 above and any benefits accrued and due under
any applicable benefit plans and programs of the Company. For purposes of this
Agreement, the term “Cause” shall mean any of the following grounds for
termination of the Executive’s employment: (i) the Executive’s knowing
dishonesty or fraud committed in connection with the Executive’s employment;
(ii) theft, misappropriation or embezzlement by the Executive of the Company’s
funds; (iii) the Executive’s conviction of or a plea of guilty or nolo
contendere to any felony, a crime involving fraud or misrepresentation, or any
other crime (whether or not connected with his employment) the effect of which
is likely to adversely affect the Company, its subsidiaries or affiliates; (iv)
a material breach by the Executive of any of the provisions or covenants set
forth in this Agreement; that is not cured within thirty (30) days after the
date the Company provides notice of such material breach; provided, however,
that the Executive shall have an opportunity to cure such breach only to the
extent such breach is curable, as determined by the Board in its sole
discretion.

(b)       Voluntary Resignation. The Executive may voluntarily terminate his
employment without Good Reason (as defined below) upon thirty (30) days advance
written notice to the Company. In such event, after the effective date of such
termination, no payments shall be due under this Agreement, except that the
Executive shall be entitled to any amounts earned, accrued and owing, but not
yet paid under Section 2 above (with the exception of automobile related
expenses) and any benefits accrued and due under any applicable benefit plans
and programs of the Company. For purposes of the Agreement, “Good Reason” shall
mean: (i) a material reduction in Executive’s Base Salary; (ii) the Company’s
material breach of terms of this Agreement (which for purposes of this Agreement
shall include (A) the failure of the Company to require any successor to the
Company to assume the obligations of the Company to Executive under this
Agreement and any other agreement between the Company and Executive then in
effect and (B) the Company’s reduction in the target annual bonus below 50% of
Base Salary for any calendar year during the Term); (iii) a change in the
Executive’s designation of title from President and Chief Operating Officer of
the Company or successor entity (unless such change is to a higher title and
level of responsibility) that results in a material diminution in Executive’s
authority, duties and responsibilities; (iv) a material change in the geographic
location at which Executive must perform services that results in the relocation
of Executive’s principal business location to a location that is sixty (60)
miles or more from Center City Philadelphia; or (v) the Company’s delivery to
the Executive of a notice of its intent not to renew the Term pursuant to
Section 1(a) above; provided that the Executive is willing and able to execute a
new contract providing terms and conditions substantially similar to those in
this Agreement and to continue providing services to the Company.
Notwithstanding any provision of this definition of Good Reason to the contrary,
the Executive shall not have Good Reason for termination unless the Executive
gives written notice of termination for Good Reason within thirty (30) days
after the event giving rise to Good Reason occurs, the Company does not correct
the action or failure to act that constitutes the

 

4

 



 

--------------------------------------------------------------------------------

grounds for Good Reason, as set forth in the Executive’s notice of termination,
within thirty (30) days after the date on which the Executive gives written
notice of termination, and the Executive terminates employment within sixty (60)
days of the event that constitutes Good Reason. If the Executive’s resignation
occurs after such time, the resignation shall be treated as a voluntary
resignation other than for Good Reason and the Executive will not be entitled to
severance benefits under this Agreement.

(c)       Termination without Cause or for Good Reason. If the Executive’s
employment is terminated by the Company (or the surviving company following a
Change in Control) without Cause (as defined in subsection 3(a) above) or if the
Executive resigns for Good Reason (as defined in subsection 3(b) above), either
before or after a Change in Control (as defined in subsection 4(c) below), the
provisions of this subsection 3(c) shall apply.

(i)        The Company may terminate the Executive’s employment with the Company
at any time without Cause upon not less than thirty (30) days’ prior written
notice to the Executive; provided that, in the event that such notice is given,
the Executive shall be under no obligation to render any additional services to
the Company and shall be allowed to seek other employment. In addition, the
Executive may initiate a termination of employment by resigning under this
subsection 3(c) for Good Reason. The Executive shall give the Company not less
than thirty (30) days’ prior written notice of such resignation. On the date of
termination or resignation, as applicable, specified in such notice, the
Executive agrees to resign all positions, including as an officer and, if
applicable, as a director or member of the Board, related to the Company and its
parents, subsidiaries and affiliates.

(ii)      Unless the Executive complies with the provisions of clause (iii)
below, upon termination or resignation under clause (i) above, the Executive
shall be entitled to receive only the amount due to the Executive under the
Company’s then current severance pay plan for employees, if any, but only to the
extent not conditioned on the execution of a release by the Executive.No other
payments or benefits shall be due under this Agreement to the Executive, but the
Executive shall be entitled to any amounts earned, accrued and owing, but not
yet paid under Section 2 and any benefits accrued and due in accordance with the
terms of any applicable benefit plans and programs of the Company.

(iii)      Notwithstanding the provisions of clause (ii), upon termination or
resignation, as applicable, under clause (i) above, if the Executive executes
and does not revoke a written release, in a form acceptable to the Company, in
its sole discretion, of any and all claims against the Company and all related
parties with respect to all matters arising out of the Executive’s employment by
the Company, or the termination thereof (other than claims for any entitlements
under the terms of this Agreement or under any plans or programs of the Company
under which the Executive has accrued and is due a benefit) (the “Release”), and
so long as the Executive continues to comply with the covenants set forth in
Section 6 below and the provisions of any confidentiality, non-competition or
non-solicitation agreement with the Company to which the Executive is subject,
the Executive shall be entitled to receive, in lieu of the payment described in
clause (ii) and any other payments due under any severance plan or program for
employees or executives, the following:

(A)      An amount equal to twelve (12) months of the Executive’s Base Salary at
the rate in effect immediately prior to the Executive’s termination of
employment, less applicable tax withholding, paid in installments beginning
within thirty (30) days following the Executive’s date of termination of
employment, in accordance with the Company’s normal payroll practices, subject
to

 

5

 



 

--------------------------------------------------------------------------------

Section 5(b) below (the foregoing reference to twelve (12) months shall be
increased to eighteen (18 months in the event the Executive is terminated
without Cause or resigns for Good Reason, in either case, during the one (1)
year period following a Change in Control and the amount (net of transaction
related expenses) of any and all unrestricted cash, secured debt and/or
securities of the buyer, paid and/or distributed to the Company and/or the
holders of all classes of the Company’s common stock with respect to such common
stock in connection with the Change in Control equals or exceeds $175 million);

(B)      A pro rata Annual Bonus for the year in which the Executive’s
termination of employment occurs. The pro rata Annual Bonus shall be based on
the Executive’s actual Annual Bonus earned for the year in which the Executive’s
termination occurs (if any), based on actual performance, multiplied by a
fraction, the numerator of which is the number of days during which the
Executive was employed by the Company in the year of his termination and the
denominator of which is 365. Payment shall be made at the same time and under
the same terms and conditions as bonuses are paid to other executives of the
Company, on or after January 1 but not later than March 15 of the calendar year
following the calendar year in which the Executive’s employment terminates,
subject to Section 5(b) below.

(C)      Medical and dental coverage for the twelve (12)-month period following
the Executive’s termination of employment or until the date on which the
Executive is eligible for coverage under a plan maintained by a new employer, at
the level in effect at the date of his termination of employment (or generally
comparable coverage) for himself, and, where applicable, his spouse and
dependents, at the same premium rates and cost sharing as may be charged from
time to time for employees generally, as if the Executive had continued in
employment during such period;

(D)      Continued eligibility to receive the Performance Equity Grants for a
period of ninety (90) days following the Executive’s termination of employment,
as if the Executive had continued employment during such period; and

(E)      Any other amounts earned, accrued and owing but not yet paid under
Section 2 above and any benefits accrued and due under any applicable benefit
plans and programs of the Company.

(d)       Death or Disability. The Executive’s employment hereunder shall
terminate upon the Executive’s death or termination of employment by the Company
on account of his Disability (as defined below), subject to the requirements of
applicable law. For purposes of this Agreement, the term “Disability” shall mean
such physical or mental illness or incapacity of the Executive as shall (i)
prevent him from substantially performing his customary services and duties to
the Company, and (ii) continue for periods aggregating more than three (3)
months in any twelve (12)-month period. The Company shall determine whether
there is a Disability after consultation with a qualified, independent
physician. The Executive shall cooperate with the Company, including making
himself reasonably available for examination by physicians at the Company’s
request, to determine whether or not he has incurred a Disability. The
Executive’s failure (other than a failure caused by the Disability) to cooperate
with the Company in a determination of Disability shall be treated as the
Executive’s voluntary resignation from the Company without Good Reason.

 

6

 



 

--------------------------------------------------------------------------------

(e)       Termination Following a Change in Control. The Executive shall be
entitled to the payments and benefits set forth under Section 3(c)(iii) above,
if there is both a Change in Control and one of the following events occurs: (i)
the Executive voluntarily terminates his employment without Good Reason within
thirty (30) days following the consummation of the Change in Control; or (ii)
the surviving company following the Change in Control requests that the
Executive remain employed with the surviving corporation for a transition period
(not to exceed one (1) year) and the Executive remains employed as requested and
then voluntarily terminates his employment without Good Reason within thirty
(30) days following the end of such transition period; provided that upon the
Executive’s resignation under this subsection 3(e), the Executive executes and
does not revoke a Release and continues to comply with the covenants set forth
in Section 6 below and the provisions of any confidentiality, non-competition,
non-solicitation or invention assignment agreement with the Company to which the
Executive is subject.

4.

Change in Control.

(a)       Acceleration. Notwithstanding any provision to the contrary in the
2008 Equity Plan (or a successor plan) or any applicable agreement (including
this Agreement), upon the occurrence of a Change in Control during the Term, all
outstanding equity grants held by the Executive immediately prior to the Change
in Control which vest based upon the Executive’s continued service over time
shall become fully vested and/or exercisable, as the case may be, immediately
prior to the Change in Control and all outstanding equity grants held by the
Executive immediately prior to the Change in Control which vest based upon
attainment of performance criteria shall become fully vested and/or exercisable,
as the case may be, immediately prior to the Change in Control, at the sole
discretion of the Compensation Committee. On a Change in Control, the
Compensation Committee has the sole authority and responsibility for determining
whether and to what extent the applicable performance criteria have been met and
has the authority to accelerate the vesting of such equity grants, in its sole
and absolute discretion.

(b)       Application of Section 280G.In the event that it shall be determined
that any payment or distribution in the nature of compensation (within the
meaning of section 280G(b)(2) of the Code) to or for the benefit of the
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (a “Payment”), would constitute an
“excess parachute payment” within the meaning of section 280G of the Code, the
aggregate present value of the Payments under the Agreement shall be reduced
(but not below zero) to the Reduced Amount (defined below), provided that the
reduction shall be made only if the Accounting Firm (described below) determines
that the reduction will provide the Executive with a greater net after-tax
benefit than would no reduction. The “Reduced Amount” shall be an amount
expressed in present value which maximizes the aggregate present value of
Payments under this Agreement without causing any Payment under this Agreement
to be subject to the Excise Tax (defined below), determined in accordance with
section 280G(d)(4) of the Code. The term “Excise Tax” means the excise tax
imposed under section 4999 of the Code, together with any interest or penalties
imposed with respect to such excise tax. Payments under this Agreement shall be
reduced on a nondiscretionary basis in such a way as to minimize the reduction
in the economic value deliverable to the Executive. Where more than one payment
has the same value for this purpose and they are payable at different times they
will be reduced on a pro rata basis. Only amounts payable under this Agreement
shall be reduced pursuant to this subsection (b). All determinations to be made
under this subsection (b) shall be made by an independent certified public
accounting firm selected by the Company immediately prior to the

 

7

 



 

--------------------------------------------------------------------------------

Change of Control (the “Accounting Firm”), which shall provide its
determinations and any supporting calculations both to the Company and the
Executive within ten (10) days of the Change in Control. Any such determination
by the Accounting Firm shall be binding upon the Company and the Executive. All
of the fees and expenses of the Accounting Firm in performing the determinations
referred to in this subsection (b) shall be borne solely by the Company.

(c)       Definition of a Change in Control. For purposes of this Agreement, the
term “Change in Control” shall have the same meaning ascribed to such term under
the 2008 Equity Plan, as in effect on the date hereof and as it may be amended
from time to time, or if the 2008 Equity Plan is no longer in effect, a
successor plan thereto.

5.

Section 409A.

(a)       Compliance with Section 409A. This Agreement shall be interpreted to
avoid any penalty sanctions under section 409A of the Code. If any payment or
benefit cannot be provided or made at the time specified herein without
incurring sanctions under section 409A, then such benefit or payment shall be
provided in full at the earliest time thereafter when such sanctions will not be
imposed. For purposes of section 409A of the Code, all payments to be made upon
a termination of employment under this Agreement may only be made upon a
“separation from service” within the meaning of such term under section 409A of
the Code, each payment made under this Agreement shall be treated as a separate
payment and the right to a series of installment payments under this Agreement
is to be treated as a right to a series of separate payments. In no event shall
the Executive, directly or indirectly, designate the calendar year of payment.
All reimbursements and in-kind benefits provided under this Agreement shall be
made or provided in accordance with the requirements of section 409A, including,
where applicable, the requirement that (i) any reimbursement is for expenses
incurred during the Executive’s lifetime (or during a shorter period of time
specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit.

(b)       Payment Delay. Notwithstanding any provision in this Agreement to the
contrary, if at the time of the Executive’s “separation of service” (as such
term is defined under code section 409A of the Code) with the Company, the
Company has securities which are publicly-traded on an established securities
market and the Executive is a “specified employee” (as defined in section 409A
of the Code) and it is necessary to postpone the commencement of any payments or
benefits otherwise payable under this Agreement as a result of such separation
from service to prevent any accelerated or additional tax under section 409A of
the Code, then the Company will postpone the commencement of the payment of any
such payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to the Executive) that are not otherwise
paid within the “short-term deferral exception” under Treas. Reg. section
1.409A-1(b)(4), and the “separation pay exception” under Treas. Reg. section
1.409A-1(b)(9)(iii), until the first payroll date that occurs after the date
that is six months following the Executive’s separation from service with the
Company. If any payments are postponed due to such requirements, such postponed
amounts will be paid in a lump sum to the Executive on the first payroll date
that occurs after the date that is six months following Executive’s separation
of service with the Company. If the Executive dies during the postponement
period prior to

 

8

 



 

--------------------------------------------------------------------------------

the payment of postponed amount, the amounts withheld on account of section 409A
of the Code shall be paid to the personal representative of the Executive’s
estate within sixty (60) days after the date of the Executive’s death.

6.

Restrictive Covenants and Representations.

(a)       Confidential Information. The Executive acknowledges and agrees to be
bound by the covenants set forth in the Confidential Information and Invention
Assignment Agreement to be entered into by and between the Executive and the
Company as of the Effective Date (the “Confidential Information Agreement”), all
of which are hereby incorporated into this Agreement by reference. The Executive
hereby agrees that, during the Term and thereafter, the Executive shall hold in
strict confidence any proprietary or Confidential Information (as defined below)
related to the Company and its parents, subsidiaries and affiliates, except that
he may disclose such information pursuant to law, court order, regulation or
similar order. For purposes of this Agreement, the term “Confidential
Information” shall mean all information of the Company or any of its parents,
subsidiaries and affiliates (in whatever form) which is not generally known to
the public, including without limitation any inventions, processes, methods of
distribution, customer lists or trade secrets. The Executive hereby agrees that,
upon the termination of this Agreement, he shall not take, without the prior
written consent of the Company, any document (in whatever form) of the Company
or its parents, subsidiaries or affiliates, which is of a confidential nature
relating to the Company or its parents, subsidiaries or affiliates, or, without
limitation, relating to its or their methods of distribution, or any description
of any formulas or secret processes and will return any such information (in
whatever form) then in his possession.

(b)       Non-Competition. The Executive hereby acknowledges that during his
employment with the Company, the Executive will become familiar with trade
secrets and other Confidential Information concerning the Company, its
subsidiaries and their respective predecessors, and that the Executive’s
services will be of special, unique and extraordinary value to the Company.
Accordingly, the Executive hereby agrees that at any time during the Term, and
for a period of twelve (12) months after the Executive’s date of termination of
employment for any reason (such twelve (12)-month period referred to as the
“Restriction Period”), the Executive will not, directly or indirectly, own,
manage, control, participate in, consult with, render services for, or in any
manner engage in any business involving or related to (directly or indirectly)
the research, development, marketing and/or sale or other delivery of
transdermal gel products, oral disintegrating tablets, and/or needle-free
injection devices,located throughout the world.

(c)       Non-Solicitation. The Executive hereby agrees that during the Term and
the Restriction Period, (i) the Executive will not, directly or indirectly
through another entity, induce or attempt to induce any employee of the Company
or its subsidiaries to leave the employ of the Company or its subsidiaries, or
in any way interfere with the relationship between the Company or its
subsidiaries and any employee thereof or otherwise employ or receive the
services of an individual who was an employee of the Company or its subsidiaries
at any time during such Restriction Period, except any such individual whose
employment has been terminated by the Company and (ii) the Executive will not
induce or attempt to induce any customer, supplier, client, broker, licensee or
other business relation of the Company or its subsidiaries to cease doing
business with the Company or its subsidiaries.

 

9

 



 

--------------------------------------------------------------------------------

(d)       Return of Property. Upon termination of the Executive’s employment
with the Company for any reason whatsoever, voluntarily or involuntarily (and in
all events within five (5) days of the Executive’s date of termination), and at
any earlier time the Company requests, the Executive will deliver to the person
designated by the Company all originals and copies of all documents and property
of the Company in the Executive’s possession, under the Executive’s control or
to which the Executive may have access, including but not limited to, any
office, or communications equipment (e.g., facsimile machine, printer, cellular
phone, etc.) that he has had or has been using, and any business or
business-related files that he has had in his possession. The Executive will not
reproduce or appropriate for the Executive’s own use, or for the use of others,
any property, Confidential Information or Company inventions, and shall remove
from any personal computing or communications equipment all information relating
to the Company.

(e)       Non-Disparagement. The Executive agrees that the Executive will not
disparage the Company, its subsidiaries and parents, and their respective
Executives, directors, investors, employees, and agents, and its and their
respective successors and assigns, heirs, executors, and administrators, or make
any public statement reflecting negatively on the Company, its subsidiaries and
parents, and their respective officers, directors, investors, employees, and
agents, and its and their respective successors and assigns, heirs, executors,
and administrators, to third parties, including, but not limited to, any matters
relating to the operation or management of the Company, irrespective of the
truthfulness or falsity of such statement, except as may otherwise be required
by applicable law or compelled by process of law. The Company shall not make any
disparaging or negative remarks, either oral or in writing, regarding the
Executive.

(f)        Cooperation. During the Term and thereafter, the Executive shall
cooperate with the Company and its parents, subsidiaries and affiliates, upon
the Company’s reasonable request, with respect to any internal investigation or
administrative, regulatory or judicial proceeding involving matters within the
scope of the Executive’s duties and responsibilities to the Company during the
Term (including, without limitation, the Executive being available to the
Company upon reasonable notice for interviews and factual investigations,
appearing at the Company’s reasonable request to give testimony without
requiring service of a subpoena or other legal process, and turning over to the
Company all relevant Company documents which are or may come into the
Executive’s possession during the Term); provided, however, that any such
request by the Company shall not be unduly burdensome or interfere with the
Executive’s personal schedule or ability to engage in gainful employment. In the
event the Company requires the Executive’s cooperation in accordance with this
subsection 6(f), the Company shall reimburse the Executive for reasonable
out-of-pocket expenses (including travel, lodging and meals and reasonable
attorneys’ fees) incurred by the Executive in connection with such cooperation,
subject to reasonable documentation.

 

(g)

Executive Representations.

(i)        The Executive represents and warrants to the Company that there are
no restrictions, agreements or understandings whatsoever to which the Executive
is a party which would prevent or make unlawful the Executive’s execution of
this Agreement or the Executive’s employment hereunder, which is or would be
inconsistent or in conflict with this Agreement or the Executive’s employment
hereunder, or would prevent, limit or impair in any way the performance by the
Executive of the obligations hereunder. In addition, the Executive has disclosed
to the Company all restraints, confidentiality commitments, and other employment
restrictions thathe has with any other employer,

 

10

 



 

--------------------------------------------------------------------------------

person or entity. The Executive covenants that in connection with his provision
of services to the Company, the Executive shall not breach any obligation
(legal, statutory, contractual or otherwise) to any former employer or other
person, including, but not limited to, obligations relating to confidentiality
and proprietary rights.

(ii)      Upon and after the Executive’s termination or cessation of employment
with the Company and until such time as no obligations of the Executive to the
Company hereunder exist, the Executive shall (A) provide a complete copy of this
Agreement to any person, entity or association engaged in a competing business
with whom or which the Executive proposes to be employed, affiliated, engaged,
associated or to establish any business or remunerative relationship prior to
the commencement of any such relationship and (B) shall notify the Company of
the name and address of any such person, entity or association prior to the
commencement of such relationship.

7.        Legal and Equitable Remedies. Because the Executive’s services are
personal and unique and the Executive has had and will continue to have access
to and has become and will continue to become acquainted with the proprietary
information of the Company, and because any breach by the Executive of any of
the restrictive covenants contained in Section 6 would result in irreparable
injury and damage for which money damages would not provide an adequate remedy,
the Company shall have the right to enforce Section 6 and any of its provisions
by injunction, specific performance or other equitable relief, without bond and
without prejudice to any other rights and remedies that the Company may have for
a breach, or threatened breach, of the restrictive covenants set forth in
Section 6. The Executive agrees that in any action in which the Company seeks
injunction, specific performance or other equitable relief, the Executive will
not assert or contend that any of the provisions of Section 6 are unreasonable
or otherwise unenforceable. The Executive irrevocably and unconditionally (a)
agrees that any legal proceeding arising out of this paragraph may be brought in
the United States District Court for the District of New Jersey, or if such
court does not have jurisdiction or will not accept jurisdiction, in any court
of general jurisdiction in Mercer County, New Jersey, (b) consents to the
non-exclusive jurisdiction of such court in any such proceeding, and (c) waives
any objection to the laying of venue of any such proceeding in any such court.
The Executive also irrevocably and unconditionally consents to the service of
any process, pleadings, notices or other papers.

8.        Arbitration; Expenses. In the event of any dispute under the
provisions of this Agreement, other than a dispute in which the primary relief
sought is an equitable remedy such as an injunction, the parties shall be
required to have the dispute, controversy or claim settled by arbitration in
Trenton, New Jerseyin accordance with the National Rules for the Resolution of
Employment Disputes then in effect of the American Arbitration Association,
before an arbitrator agreed to by both parties. If the parties cannot agree upon
the choice of arbitrator, the Company and the Executive will each choose an
arbitrator. The two arbitrators will then select a third arbitrator who will
serve as the actual arbitrator for the dispute, controversy or claim. Any award
entered by the arbitrators shall be final, binding and nonappealable and
judgment may be entered thereon by either party in accordance with applicable
law in any court of competent jurisdiction. This arbitration provision shall be
specifically enforceable. The arbitrators shall have no authority to modify any
provision of this Agreement or to award a remedy for a dispute involving this
Agreement other than a benefit specifically provided under or by virtue of the
Agreement. Each party shall be responsible for its own expenses, unless the
Executive shall prevail in an arbitration proceeding as to any material issue,
in which case the Company shall reimburse the Executive for all reasonable
costs, expenses and fees relating to the conduct of the arbitration (including
reasonable attorneys’ fees and expenses) and shall share the fees of the
American

 

11

 



 

--------------------------------------------------------------------------------

Arbitration Association. If the Executive prevails in an arbitration proceeding
as to any material issue, the Company shall reimburse the Executive for all
reasonable costs, expenses and fees relating to the conduct of the arbitration
(including reasonable attorneys’ fees and expenses) within thirty (30) days
after it has been finally determined that the Executive has prevailed in such
proceeding as to any material issue.

9.        Survivability. The respective rights and obligations of the parties
under this Agreement shall survive any termination of the Executive’s employment
to the extent necessary to the intended preservation of such rights and
obligations.

10.      Assignment. All of the terms and provisions of this Agreement shall be
binding upon and inure to the benefit of and be enforceable by the respective
heirs, executors, administrators, legal representatives, successors and assigns
of the parties hereto, except that the duties and responsibilities of the
Executive under this Agreement are of a personal nature and shall not be
assignable or delegable in whole or in part by the Executive. The Company shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation, reorganization or otherwise) to all or substantially all of the
business or assets of the Company, within 15 days of such succession, expressly
to assume and agree to perform this Agreement in the same manner and to the same
extent as the Company would be required to perform if no such succession had
taken place and the Executive acknowledges that in such event the obligations of
the Executive hereunder, including but not limited to those under Section 6,
will continue to apply in favor of the successor.

11.      Entire Agreement; Amendment; Waiver. This Agreement sets forth the
entire understanding between the parties hereto with respect to the subject
matter hereof and cannot be changed, modified, extended or terminated except
upon written amendment approved by the Board and executed on its behalf by a
duly authorized officer (other than the Executive) and by the Executive. This
Agreement supersedes the provisions of any employment or other agreement between
the Executive and the Company that relate to any matter that is also the subject
of this Agreement.

12.      Remedies Cumulative; No Waiver. No remedy conferred upon a party by
this Agreement is intended to be exclusive of any other remedy, and each and
every such remedy shall be cumulative and shall be in addition to any other
remedy given under this Agreement or now or hereafter existing at law or in
equity. No delay or omission by a party in exercising any right, remedy or power
under this Agreement or existing at law or in equity shall be construed as a
waiver thereof, and any such right, remedy or power may be exercised by such
party from time to time and as often as may be deemed expedient or necessary by
such party in its sole discretion.

13.      Beneficiaries/References. The Executive shall be entitled, to the
extent permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable under this
Agreement following the Executive’s death by giving the Employer written notice
thereof. In the event of the Executive’s death or a judicial determination of
the Executive’s incompetence, reference in this Agreement to the Executive shall
be deemed, where appropriate, to refer to the Executive’s beneficiary, estate or
other legal representative.

14.      Withholding. All payments under this Agreement shall be made subject to
applicable tax withholding, and the Company shall withhold from any payments
under this Agreement all federal, state and local taxes as the Company is
required to withhold pursuant to any law or governmental rule

 

12

 



 

--------------------------------------------------------------------------------

or regulation. The Executive shall bear all expense of, and be solely
responsible for, all federal, state and local taxes due with respect to any
payment received under this Agreement.

15.      Indemnification. The Company agrees to indemnify and hold the Executive
harmless to the fullest extent permitted by the laws of the State of Delaware
and under the bylaws of the Company, both as in effect at the time of the
subject act or omission. In connection therewith, the Executive shall be
entitled to the protection of any insurance policies which the Company elects to
maintain generally for the benefit of the Company’s directors and officers,
against all costs, charges and expenses whatsoever incurred or sustained by the
Executive in connection with any action, suit or proceeding to which the
Executive may be made a party by reason of his being or having been a director,
officer or employee of the Company. This provision shall survive any termination
of the Executive’s employment hereunder.

16.      Notices. Any notice or communication required or permitted under the
terms of this Agreement shall be in writing and shall be delivered personally,
or sent by registered or certified mail, return receipt requested, postage
prepaid, or sent by nationally recognized overnight carrier, postage prepaid, or
sent by facsimile transmission to the Company at the Company’s principal office
and facsimile number or to the Executive at the address and facsimile number, if
any, appearing on the books and records of the Company. Such notice or
communication shall be deemed given (a) when delivered if personally delivered;
(b) five (5) mailing days after having been placed in the mail, if delivered by
registered or certified mail; (c) the business day after having been placed with
a nationally recognized overnight carrier, if delivered by nationally recognized
overnight carrier, and (d) the business day after transmittal when transmitted
with electronic confirmation of receipt, if transmitted by facsimile. Any party
may change the address or facsimile number to which notices or communications
are to be sent to it by giving notice of such change in the manner herein
provided for giving notice. Until changed by notice, the following shall be the
address and facsimile number to which notices shall be sent:

 

If to the Company, to:

Antares Pharma, Inc.

Princeton Crossroads Corporate Center

250 Phillips Boulevard, Suite 290

Ewing, New Jersey 08618

Attn: Chief Executive Officer

(609) 359-3015 (facsimile)

 

With a copy to:

Morgan, Lewis and Bockius LLP

1701 Market Street

Philadelphia, PA 19103

Attn: Amy Pocino Kelly, Esq.

(877) 432-9652 (facsimile)

 

 

If to the Executive, to the most recent address on file with the Company.

 

 

13

 



 

--------------------------------------------------------------------------------

17.      Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New Jersey,without regard to conflict
of law principles.

18.      Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same instrument.

19.      Headings; Gender. The headings of sections and subsections herein are
included solely for convenience of reference and shall not control the meaning
or interpretation of any of the provisions of this Agreement.

20.      Severability. If any provision of this Agreement or application thereof
to anyone or under any circumstances is adjudicated to be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect any other provision or application of this Agreement which can be given
effect without the invalid or unenforceable provision or application and shall
not invalidate or render unenforceable such provision or application in any
other jurisdiction. If any provision is held void, invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.

[SIGNATURE PAGE FOLLOWS]

 

14

 



 

--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, the parties have executed this Agreement as of
the day and year first above written.

ANTARES PHARMA, INC.

 

 

By:      /s/ Jack E. Stover                         

 

Name:     Jack E. Stover                          

 

Its: Chief Executive Officer                    

 

 

 

EXECUTIVE

 

 

 

/s/ Paul Wotton                           

 

Paul Wotton

 

15

 



 

--------------------------------------------------------------------------------

SCHEDULE A

PERMITTED OUTSIDE ACTIVITIES

 

Insception Biosciences

Genaera

 

 

 



 

 

 